Citation Nr: 0011559	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  95-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease.

2.  Entitlement to service connection for a left shoulder 
disorder, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1976 to July 
1979 and from January 1980 to February 1988.  This appeal was 
previously before the Board of Veterans' Appeals (Board) from 
an April 1994 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1997, the Board 
remanded this case for further development.  The additional 
development has been accomplished and the claim has been 
returned to the Board.   


FINDINGS OF FACT

1.  The appellant had low back injury and associated 
symptomatology in service; this was acute and transitory.  

2.  The appellant was diagnosed with a low back disorder 
several years after separation from service; the current low 
back disorder is not related to any incident, injury, or 
disease in service.

3.  The claim for service connection for a low back disorder, 
to include degenerative disc disease, is not plausible.

4.  The appellant had left shoulder symptomatology in 
service; this was acute and transitory.  

5.  The appellant's left shoulder symptomatology has been 
related to a disability of the cervical spine as well as 
fibromyalgia; fibromyalgia was first diagnosed several years 
after separation from service. 

6.  The claim for service connection for a left shoulder 
disorder, to include arthritis, is not plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder, to 
include degenerative disc disease, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a left shoulder 
disorder, to include arthritis, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that in an October 1991 decision, the 
Board denied the appellant's claim for service connection for 
a low back condition.  Subsequent to this decision, 
additional pertinent service medical records were associated 
with the claims file.  In a February 1995 rating decision, 
the RO correctly determined that the additional service 
medical records were new and material evidence and re-opened 
the case.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.  Thus, with 
regard to the low back condition, the issue now before the 
Board involves entitlement to service connection.

The appellant's service medical records indicate, in relevant 
part, that in March 1978, he was seen for low back pain of 
unknown etiology.  There was mild point tenderness and loss 
of motion due to pain.  Neurological examination was within 
normal limits.  The assessment was "mild LS LBP."  In 
October 1978, he was seen for complaints of pain, originating 
in the lower back, extending to the abdomen, for the past 24 
hours.  The diagnosis included abdominal pain, etiology 
unknown.  In April 1979, he reported a back injury 8 months 
earlier when he reportedly fell down flights of stairs.  He 
re-injured his back again; he apparently got down from a 
ladder, bent over, and could not stand back up.  He had 
tenderness and tight muscles in the lumbar region.  The 
assessment was tight muscles and back spasms.  He received 
physical therapy for this.  A physical therapy note, dated in 
April 1979, indicates that he also reported that his shoulder 
was tight.  The diagnosis was upper thoracic pain.  A 
physical therapy note, dated in May 1979, indicates that he 
had pain between the shoulder blades.  The diagnosis was mild 
facet injury and strain.  

A treatment note dated in May 1979 indicates that the 
appellant reported complaints of shoulder pain for the past 
day.  There was pain and tenderness in the left shoulder.  
There was no apparent dislocation.  He had good range of 
motion.   A report of a medical history, dated in June 1979, 
indicates that he stated that he (either previously or 
currently) had recurrent back pain and painful or trick 
shoulder or elbow.  An accompanying examination report 
indicates that the spine and the upper extremities were 
normal.  

In February 1980, the appellant reported that he fell while 
playing football 4 days earlier and that he had pain in the 
right neck, shoulder, and chest, aggravated by motion.  
Examination showed tenderness in the right trapezius and 
pectoralis muscles.  The diagnosis was muscle strain.  
Subsequent records dated in March and June 1980 indicate that 
it was his right shoulder that had been injured.  

In January 1985, the appellant reported that he fell down the 
steps 30 minutes earlier and that a step hit him in the lower 
back.  The diagnosis was slight contusion.  A report of a 
medical history, dated in December 1987, indicates that the 
appellant reported that he did not have recurrent back pain 
or painful or trick shoulder.  The accompanying medical 
examination report, also dated in December 1987, indicates 
that the spine and upper extremities were normal.  

Post-service medical evidence pertinent to the case at hand 
include a VA hospital report, dated in August 1989, which 
indicates that the appellant was hospitalized.  It was noted 
at that time that a complete physical examination showed that 
all systems appeared to be within normal limits.  It was 
noted, however, that he had complaints of neck pain that 
radiated into his chest.  He was to follow-up with neurology 
for this pain.

A neurological follow-up treatment record, dated in October 
1989, indicates that the appellant reported having had neck 
pain for the past year.  He also had burning sensation 
between the shoulder blades and the left upper arm.  It was 
noted that a prior EMG showed right C5-T1 chronic 
radiculopathy.  

In January 1991, the appellant was seen for bilateral neck 
and shoulder pain.  EMG studies in February 1991 showed 
minimal changes in the left C5, 6 muscles and the C5, 6, 7 
paraspinous area, which may have been indicative of mild left 
C5, 6 radiculopathy.  He was seen on numerous subsequent 
occasions in 1991 for these complaints, which were diagnosed 
as cervical radiculopathy.  

A treatment record dated in March 1992 indicates that the 
appellant had a history of nerve damage to the neck and 
complained of left neck pain with radiation to the left upper 
extremity.  The diagnosis was cervical pain with radiation.  
Treatment records dated in May and October 1992 indicate that 
his neck and shoulder pain was diagnosed as fibromyalgia.  

A VA hospitalization report indicates that the appellant was 
hospitalized from August to December 1993.  During the 
hospitalization, he reported complaints of and was diagnosed 
with low back pain.  He also reported complaints of pain in 
the neck and shoulders, status post injury, and was diagnosed 
with degenerative joint disease of the cervical spine based 
on x-ray findings.

A private medical record, dated in March 1995, indicates that 
the appellant was seen for complaints of neck, low back, and 
left shoulder pain.  He reported an injury to the low back in 
1977, when he fell down a flight of stairs.  This was the 
start of his low back pain.  He also reported that while 
unloading a truck in 1980, a heavy tent was dropped on his 
left shoulder, injuring his left shoulder and neck.  This was 
the beginning of his neck and shoulder problems.  He further 
reported that he re-injured his back in 1985, when he fell on 
a patch of ice.  Examination showed positive foraminal 
compression and shoulder depression.  X-rays showed that he 
had disc degeneration at the L4/L5 disc levels.  He also had 
a reversal of the cervical curve and anterior osteophyte 
formation at C5 and C6 levels.  

A private medical report, dated in April 1996, indicates that 
the appellant reported a history of an injury in 1977.  He 
also reported that upon separation from the military, in 
1988, he was told that he had a disc in his lower back and 
nerve damage from C5 to T1.  Examination of the spine showed 
some tenderness in the thoracic and lumbar areas.  "He had 
normal strength shoulder flexion as well as 
abduction . . ."  The impression was chronic neck and back 
pain.  

Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A chronic disease which becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service is considered to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§  3.307, 3.309.  

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

I.  Low back.

The Board finds that the claim for service connection for a 
low back disorder is not well-grounded.  The evidence of 
record indicates that during service, the appellant had 
several acute injuries to the low back, all of which 
resolved.  His separation examination report, dated in 1987, 
noted no complaints of or findings consistent with a chronic 
low back condition.  Post-service medical evidence of record 
do not show continuity of symptomatology.  The earliest post-
service medical evidence of low back symptomatology is in 
1993, when he was diagnosed with low back pain.   Further, 
the evidence of record does not indicate that any current low 
back condition has been medically linked to service.  The 
Board notes that a private medical record, dated in March 
1995, indicates that the appellant's falling injury in 1977 
was the start of his low back pain.  However, this is solely 
a recitation of the history provided by the appellant 
himself, not a medical nexus opinion.  While he is competent 
to testify as to his symptoms, he is not competent to testify 
as to etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The medical evidence of record does not show a link 
or nexus between the currently diagnosed degenerative disc 
disease and service.  Given that a chronic disease was not 
shown in service or within 1 year of separation from service, 
and given that no medical nexus evidence has been presented, 
linking his current low back disorder to service, the claim 
is not well-grounded.  

II.  Left shoulder.

The Board also finds that the claim for service connection 
for a left shoulder disorder is not well-grounded.  The Board 
notes that the appellant reported complaints of shoulder pain 
on several occasions during service, primarily, during his 
earlier years of service.  While the specific shoulder (right 
or left) was not identified each time, it is clear that he 
had left shoulder pain on at least one occasion during 
service.  However, any problems with the left shoulder 
experienced in service were acute and transitory.  The record 
indicates that at his separation physical in 1987, he denied 
having any shoulder problems.  Post-service medical records 
indicate that in 1989, he reported left upper extremity pain, 
which was diagnosed as a disability of the cervical spine, 
rather than a left shoulder disability.  (Entitlement to 
service connection for a condition of the cervical spine was 
previously denied and is not currently before the Board.)  In 
1992, his neck and shoulder symptomatology was diagnosed as 
fibromyalgia.  (Although, subsequent medical records indicate 
that this was in fact related to cervical radiculopathy.)  
However, fibromyalgia was not shown until several years after 
separation from service, and there is no medical evidence of 
record providing a nexus between this current diagnosis and 
service.  Given that any problems with the left shoulder 
experienced in service were acute and transitory, and given 
that fibromyalgia was not shown until several years after 
service and is not related to any incident or injury in 
service, the Board finds the claim not well-grounded.  

General Considerations

Because the Board will not reach the merits of the 
appellant's claims, the Board need not address the 
application of the benefit-of-the-doubt rule. See Martinez v. 
Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Lastly, the 
Board in the Remand informed the veteran of his need to 
submit evidence of a well grounded claim.  This action 
complies with any duty to help complete an incomplete 
application and 38 C.F.R. § 3.103 (1999).



ORDER

Entitlement to service connection for a back disorder, to 
include degenerative disc disease, is denied.

Entitlement to service connection for a left shoulder 
disorder, to include arthritis, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

